WOLF, Judge.
The state appeals the order of the trial court which granted the defendant’s motion to dismiss. Because we find that the trial court mistakenly found this case to be controlled by State v. Glosson, 462 So.2d 1082 (Fla.1985), we reverse.
The facts in this case do not establish that the confidential informant’s fee was contingent upon trial testimony or a successful conviction, and thus, State v. Glosson is inapplicable. Furthermore, the facts as outlined in the defendant’s motion to dismiss do not support a finding of objective entrapment, pursuant to Cruz v. State, 465 So.2d 516 (Fla.), cert. denied, 473 U.S. 905, 105 S.Ct. 3527, 87 L.Ed.2d 652 (1985). We, therefore, reverse the order of the trial court and remand for further proceedings consistent with this opinion.
ERVIN and JOANOS, JJ., concur.